DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unity 1631, whose contact information can be found below.

Information Disclosure Statement
	The information disclosure statements submitted on 09/14/2022 has been received and considered.
Status of the Claims
	Claims 1-5, 7, 10-12, 15, 23-24, 26, 30, and 35-38 are pending.
Claim 1-2, 5, 7, 10-12, 15, 26, 30, and 36 are newly amended. 
Claims 1-5, 7, 10-12, 15, 23-24, 26, 30, and 35-38 are currently under examination.
Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “along the epithelial cells of mesenchymal cells”. The epithelial cells and mesenchymal cells are different cell types, and claim 1 does not establish that the epithelial cells come from or are differentiated from the mesenchymal cells. Therefore, the epithelial cells cannot be “of” mesenchymal cells. It appears that this could be a typographical error. Substituting the word “or” would makes phrase syntactically cogent which is how it has been interpreted in the current office action. 
Additionally, claim 12 recites the phrase, "the tubular structure" in line 2. Because claim 12 depends on claim 1, there is insufficient antecedent basis for this limitation in the claim since claim 1 which does not recite a tubular structure. However, claims 7 and 10 both recite a tubular structure. Amending claim 12 to depend from one of these of these claims would be ameliorative. For compact prosecution, the tubular structure has been interpreted as depending from claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puleo (Lab Chip, 2009, hereafter “Puleo”) as evidenced by West-Mays (International Journal of Biochemistry and Cell Biology, 2006, hereafter “West-Mays”) and Takezawa (Cell Transplantation, 2004, hereafter “Takezawa”).
Claim 35 is product-by-process claim. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
In regards to claim 35, Puleo discloses a method for culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). Puleo also discloses that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture).
Puleo does not explicitly disclose that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). 
Additionally, Puleo discloses that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo discloses that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo discloses that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo discloses that epithelial cells were allowed to proliferate (p3224, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo discloses that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also discloses that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same.
Furthermore, it is noted that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s tissues differ, and if so to what extent, from the tissues disclosed by Puleo. Moreover, the cited art taken as a whole demonstrates a reasonable probability that the resulting tissues are either identical, or sufficiently similar, to the claimed tissues.
Additionally, while Puleo discloses that epithelial and mesenchymal cells were initially separated by a membrane, Puleo discloses that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo discloses that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial”, the specification gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically discloses artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Additionally, Puleo discloses that culture medium (an aqueous medium) was introduced to the microtissue constructs (the epithelial cells and keratocytes) (p9, last sentence, continuing to p10).
Furthermore, in regards to claim 35, since Puleo, discloses that mesenchymal cells and epithelial cells obtainable by the method of claim 1 (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo discloses a microfluidic cell culture system comprising a microfluidic channel network comprising mesenchymal cells and epithelial cells obtainable by the method of claim 1.
Therefore, Puleo anticipates the invention unpatentable as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 23, 26, 30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Visage (Tissue Engineering, 2004, hereafter “Visage”) and Sip (Lab Chip 2014, hereafter “Sip”) as evidenced by West-Mays, Huang (Tissue Engineering, 2013, hereafter “Huang”), Lee (Biotechnology and Bioengineering, 2007, hereafter “Lee”), and Takezawa.
In regards to claims 1 and 35, Puleo teaches a method of culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture).
Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). 
Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo teaches that epithelial cells were allowed to proliferate (p3223, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo teaches that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also teaches that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same. Additionally, Puleo does not teach that the ordering is particularly critical, and one of ordinary skill in the arts could reorder the seeding from a finite number of options. Also, it is known in the art, that when mesenchymal cells are used as feeder cells they are seeded before the co-culture subtype to provide support for those cells. Furthermore, in living animals, epithelial layers are layered over mesenchymal layers. Therefore, a person of ordinary skill in the arts would be motivated to seed mesenchymal cells first to more closely mimic in vivo conditions.
However, even if it were not obvious for one of ordinary skill in the arts to modify the method of Puleo and place mesenchymal cells into the microfluidic device first, Visage teaches that mesenchymal stem cells were first seeded on transwell inserts, and then when inserts reached 90% confluence bronchial epithelial cells were seeded to the upper side of the membrane (p1427, Attachment and proliferation of MSCs on a transwell insert). 
While Visage does not explicitly teach that transwell inserts were used in the context of a microfluidic device, Sip teaches that tanswell inserts can be useful for tissue generation in microfluidic systems because they can deliver stable, quantifiable gradients over large areas with extremely low fluid sheer to disassociated cells or tissues (Abstract, p1). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Visage and incorporate transwell inserts into a microfluidic system because it would create stable gradients and protect cells, saving time and money. Furthermore, because Sip teaches that transwell devices are specifically compatible with microfluidic systems, it could be done with predictable results and a reasonable expectation of success.
Furthermore, while Puleo and Visage, as suggested by Sip, appear to be using cellular layering, in microfluidic systems, for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Visage teach different tissues, because Puleo and Visage, as suggested by Sip, are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and seed mesenchymal cells before epithelial cells because they could modify the method to fit their particular needs, in regards to tissue type, which would save experimental time and expenses. Furthermore, because Puleo and Visage are in the same technical field of using co-cultures in to make tissues, it could be done with predictable results and a reasonable expectation of success.
Additionally, while Puleo teaches that epithelial and mesenchymal cells were initially separated by a membrane, Puleo teaches that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo teaches that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial” gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically teaches artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Additionally, Puleo teaches that culture medium (an aqueous medium) was introduced to the microtissue constructs (the epithelial cells and keratocytes) (p9, last sentence, continuing to p10).
Furthermore, in regards to claim 1 and 35, since Puleo, as suggested by Visage and Sip, teaches that mesenchymal cells and epithelial cells were obtained by the method of claim 1, as modified (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo, as suggested by Visage and Sip, teaches a microfluidic cell culture system comprising a microfluidic channel network comprising mesenchymal cells and epithelial cells obtainable by the method of claim 1.
In regards to claim 5, Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids) (p3223, column 2, Bilayer microfluidic culture).
In regards to claim 23, Puleo teaches an apical and basal vacuum inlet and an apical vacuum outlet that provides flow through the vacuum network (Figure 1C, p3223).
In regards to claim 26, as above, Puleo teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells (passing of cells through fluids) (p3223, column 2, Bilayer microfluidic culture). While Puleo is silent on whether different types of keratocytes or epithelial cells were added to the same chamber, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas (p3223, Keratocytes). Furthermore, as evidenced by West-Mays bone marrow derived stem cells (also mesenchymal cells) exist in the corneal stroma (p5, Stem cells in the corneal stroma). Therefore, since the keratocytes, as taught by Puleo, were obtained by the dissection and digestion of corneal tissue, and corneal tissue contain bone marrow derived stem cells in addition to keratocytes, barring evidence to the contrary, the mesenchymal cells of Puleo are deemed to comprise different mesenchymal stem types.
In regards to claim 30, Puleo teaches that the compound fluorescein was used to test epithelial permeability in microfluidic channels (p3224, Laser-induced fluorescence (LIF) permeability assay).
In regards to claim 36, Puleo teaches that the keratinocytes covered at least part of the microfluidic network (Figure 2, p3224). Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence).
Therefore, the combined teachings of Puleo, Visage, and Sip render the invention unpatentable as claimed.


Claims 1-4, 11, 24, 35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of Visage and Sip, as evidenced  by West-Mays, Takezawa, Huang, and Lee, as applied to claims 1, 5, 23, 26, 30, and 35-36 above, and further in view of Jeon (Integrative Biology, 2014, hereafter “Jeon”) as evidenced by West-Mays, Takezawa, Huang, and Lee.
The combined teachings of Puleo, Visage, and Sip are relied upon as above.
In regards to claims 1 and 35, Puleo teaches a method of culturing epithelial cells in a microfluidic channel network (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells). 
While Puleo also teaches that keratocytes (a type of mesenchymal cell) were added to the device containing epithelial cells by perfusion (passing of cells through fluids/liquids) (p3223, column 2, Bilayer microfluidic culture), Puleo does not explicitly teach that mesenchymal cells introduced with a gel precursor or were dispersed or suspended in the gel precursor. 
However, Jeon teaches that both that a fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and this provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, and use gel precursors to introduce cells because they could modify the method to fit their particular needs, in regards to cell seeding, and  seed cells in particular arrangements or distribution, saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to the remained of claim 1, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. 
However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
Additionally, Puleo teaches that epithelial cells were allowed to proliferate (p3223, Results and discussion, Bilayer corneal epithelial and stromal culture).
However, while Puleo teaches that mesenchymal cells were introduced after epithelial cells (p3223, column 2, Bilayer microfluidic culture), Puleo also teaches that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same. Additionally, Puleo does not teach that the ordering is particularly critical, and one of ordinary skill in the arts could reorder the seeding from a finite number of options. Also, it is known in the art, that when mesenchymal cells are used as feeder cells they are seeded before the co-culture subtype to provide support for those cells. Furthermore, in living animals, epithelial layers are layered over mesenchymal layers. Therefore, a person of ordinary skill in the arts would be motivated to seed mesenchymal cells first to more closely mimic in vivo conditions.
However, even if it were not obvious for one of ordinary skill in the arts to modify the method of Puleo and place mesenchymal cells into the microfluidic device first, Visage teaches that mesenchymal stem cells were first seeded on transwell inserts, and then when inserts reached 90% confluence bronchial epithelial cells were seeded to the upper side of the membrane (p1427, Attachment and proliferation of MSCs on a transwell insert). 
While Visage does not explicitly teach that transwell inserts were used in the context of a microfluidic device, Sip teaches that tanswell inserts can be be useful for tissue generation in microfluidic systems because they can deliver stable, quantifiable gradients over large areas with extremely low fluid sheer to disassociated cells or tissues (Abstract, p1). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Visage and incorporate transwell inserts into a microfluidic system because it would create stable gradients and protect cells, saving time and money. Furthermore, because Sip teaches that transwell devices are specifically compatible with microfluidic systems, it could be done with predictable results and a reasonable expectation of success.
Furthermore, while Puleo and Visage, as suggested by Sip, appear to be using cellular layering, in microfluidic systems, for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Visage teach different tissues, because Puleo and Visage are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and seed mesenchymal cells before epithelial cells because they could modify the method to fit their particular needs, in regards to tissue type, which would save experimental time and expenses. Furthermore, because Puleo and Visage are in the same technical field of using co-cultures in to make tissues, it could be done with predictable results and a reasonable expectation of success.
Additionally, while Puleo teaches that epithelial and mesenchymal cells were initially separated by a membrane, Puleo teaches that the membrane was made of collagen vitrigel (Abstract, p3221). As evidenced by Takezawa, vitrigel is a scaffold reagent made from collagen (p464, Preparation of collagen vitrigels), that can be used to reconstruct organoids in vitro (Abstract, p463), but can be used to as a scaffold for epithelial-mesenchymal models, specifically (p464, column 2, top paragraph, last sentence). Furthermore, Puleo teaches that the collagen membrane can be enzymatically degraded allowing for one layer of cells to directly cover the other (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
In regards to the use of a membrane, the claims as amended do not disallow a membrane at all, only that an “artificial porous membrane” is not allowed. The specification of the instant application does not define this phrase specifically, but gives examples of artificial membranes as transwell systems (p10, lines 15-16), which are typically made of plastics, and in regards to the word “artificial” gives examples as “plastic or glass” (p10, line 11). Collagen is found, at least, in the ECM of living organism, therefore it is not “artificial”. Moreover, Puleo specifically teaches artificial (polymeric) membranes are inferior because they lack natural, in vivo-like ECM signaling, and provide limited control over tissue microarchitecture and inadequate cell-cell contact (p3221, column 2, first paragraph). Therefore, Puleo teaches away from using artificial membranes as well.
Furthermore, in regards to claim 1 and 35, since Puleo, teaches that mesenchymal cells and epithelial cells obtainable were obtained by the method of claim 1, as modified (p3222, Materials and Methods, Fabrication of the collagen/PDMS microdevice, column 1, to column 2, Epithelial cells; p3223, column 2, Bilayer microfluidic culture; see claim 1 analysis generally), Puleo teaches a microfluidic cell culture system comprising a microfluidic channel network comprising mesenchymal cells and epithelial cells obtainable by the method of claim 1.
In regards to claim 2, while Puleo teaches the use of a collagen vitrigel membrane, which formed and took up space in the microfluidic device, and that it can serve as a support for epithelial cells growth and for controlling keratocyte loading (p3222, column 1, second paragraph), Puleo does explicitly teach that collagen vitrigel membrane was inserted as a gel precursor to gelate in the microfluidic network.
However, Jeon teaches that fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as modified by Visage and Sip, and instead of a aqueous medium use a gel precursor because they could modify the method to fit their particular needs, which would create more cellular arrangements, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 3, Puleo teaches that the vitrigen membrane can be sacrificed (p3225, Sacrificial etching of the collagen membrane through enzymatic degradation).
As above, while Puleo teaches the use of a collagen vitrigel membrane, which formed and took up space in the microfluidic device, and that it can serve as a support for epithelial cells growth and for controlling keratocyte loading (p3222, column 1, second paragraph). However, Puleo does explicitly teach that collagen vitrigel membrane was inserted as a gel precursor to gelate in the microfluidic network.
However, Jeon teaches that fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (p4, top paragraph). While, Jeon is silent on whether the gel was patterned, or removed specifically, the physical nature of using an injection needle would inherently create a pattern, and it is standard laboratory practice to remove injection needles when they are no longer being used.
Furthermore, since Applicant’s disclosure (Specification and claim 3) indicates that retracting a needle after gelation is sufficient to cause the gel to become patterned, and since Jeon carries out this step, the reference method is deemed to inherently pattern the gel by retraction of a needle after gelation.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and instead of a aqueous medium use a gel precursor because they could modify the method to fit their particular needs, which would create more cellular arrangements, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 4, Puleo does not explicitly teach that mesenchymal cells introduced with a gel precursor or were dispersed or suspended in the gel precursor. 
However, Jeon teaches that both that that fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and use gel precursors because they could modify the method to fit their particular needs, and seed cells in specific arrangements, which would create more desirable cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 11, Puleo teaches that the epithelial cells cover the collagen vitrigel membrane (Figure 3, p3225), and these cells formed a tissue bilayer (Figure 2, p3224). Puleo does not explicitly teach that mesenchymal cells were introduced with a gel precursor which was allowed to gelate in the microfluidic channel.
However, as above, Jeon teaches both that a fibrinogen solution (a gel precursor) was injected unto the gel channel and allowed to gelate (p4, top paragraph) and that mesenchymal cells were distributed within the fibrin gel solution at the time of filling (p7, Generation of microvascular networks). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and introduce cells with gel precursors because they could modify the method to fit their particular needs, in regards to cellular arrangement, which would create more cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
In regards to claim 24, Puleo teaches that the collagen vitrigel is held by the apical vacuum network (Figure 1C, p3223). However, Puleo does not explicitly teach that membrane was introduced as a gel precursor that was allowed to gelate in the microfluidic channel as in claim 1.
However, as above, Jeon teaches both that a fibrinogen solution (a gel precursor) was injected into the gel channel and allowed to gelate (and therefore in direct contact with that microfluidic channel network (p4, top paragraph). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and introduce cells with gel precursors because they could modify the method to fit their particular needs, in regards to method of cell seeding, which would create more desirable cellular distributions, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claims 37-38, Puleo teaches that the keratinocytes covered at least part of the microfluidic network (Figure 2, p3224). Furthermore, as above, Puleo does not explicitly teach that keratocytes (mesenchymal cells) were allowed to proliferate or differentiate. However, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). Additionally, Puleo teaches that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells are likely undergoing further differentiation while in culture. This is supported by the fact that Puleo teaches that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). However, regardless, because keratocytes are at least partially differentiated, Puleo teaches that epithelial cells are introduced to mesenchymal cells in the microfluidic channel network after mesenchymal cells have differentiated. 
In regards to whether the mesenchymal cells were introduced with a gel precursor and whether the gel was allowed to gelate in the channel while, it should be noted that claim 1 does not require mesenchymal stem cells to be dispersed or suspended in a gel precursor, nonetheless, Puleo does not explicitly teach this step.
However, as above, Jeon teaches a method of using a microfluidic device to create microvascular networks (Abstract, p1). Specifically, Jeon teaches that the method comprised injecting mesenchymal cells into channels containing gel which was allowed to gelate (p4, Cell Culture). Jeon also teaches that the method was successful in generating perfusable microvascular networks, and provides an opportunity to study complex biological phenomena within vascularized systems (p10, second full paragraph).
While Puleo and Jeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Jeon teach different tissues, because Puleo and Jeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and make use gel precursors to introduce cells because they could modify the method to fit their particular needs, in regards to cell distribution, which would create more cellular organization, and saving time and money. Furthermore, because Puleo and Jeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
 Therefore, the combined teachings of Puleo, Visage, Sip, and Jeon render the invention unpatentable as claimed.


Claims 7, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of Visage and Sip, and evidenced by West-Mays, Takezawa, Huang, and Lee, as applied to claims 1, 5, 23, 26, 30, and 35-36 above, and further in view of Yeon (Lab Chip, 2012, hereafter “Yeon”) as evidenced by West-Mays, Takezawa, Huang, and Lee.
The combined teachings of Puleo, Visage, and Sip are relied upon as above.
In regards to claims 7, 10, and 15, Puleo teaches that apical wells, which have a tubular shape, were seeded with keratinocytes (p3223, Bilayer microfluidic culture; Figure 1, p3223). Additionally, Puleo teaches that, with epithelial cells, these cells formed a corneal bilayer (Figure 2, p3224), which is cylindrical, but because it does not have a hollow center is not a tube.
However, Yeon teaches a method whereby endothelial cells and fibroblasts (a mesenchymal cell type) were seeded into a microfluidic device and 3D tubular capillaries formed (p2816. Device design; Figure 3, p2819).
While Puleo and Yeon appear to be using microfluidic devices for making different tissues, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Yeon teach different tissues, because Puleo and Yeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and make tubular cellular constructs because they could modify the method to fit their particular needs, in regards to tissue shape, which would create more desirable shapes, and saving time and money. Furthermore, because Puleo and Yeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 12, as above Puleo, as suggested by Yeon teaches tubular structure. In regards to when the flow of growth medium along the epithelial cells or mesenchymal cells or the tubular structure of epithelial cells is applied, the flow may be uni-directional or bi-directional, Puleo teaches that culture medium was introduced to the microtissue constructs using continuous perfusion through a single inlet port (p3223, column 2, last sentence, and continuing to p3224; Figure 1C, p3223). While Puleo does not use the term “growth medium”, the claim does not define the conditions that would allow a cell to grow. Furthermore, the specification does not define “growth medium” specifically, but states, “Cell culture media must be able to deliver all the nutrients and other compounds that are essential for the growth and/or proliferation of cells” (p12, lines 13-15). Therefore, it appears that culture media can be a growth medium.
Also, while Puleo does not specially teach that growth medium flows along the epithelial cells or mesenchymal cells or the tubular structure of epithelial cells specifically, since Applicant’s disclosure (specification and claim 12) indicates that a uni-directional or bi-directional flow of growth medium is sufficient to cause the medium to flow flows along the epithelial cells or mesenchymal cells or the tubular structure of epithelial cells, and since Puleo, as suggested by Yeon, carries out this step, the reference method is deemed to inherently allows for growth medium to flow along the epithelial cells or mesenchymal cells or the tubular structure of epithelial cells as well. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Puleo, Visage, Sip, and Yeon render the invention unpatentable as claimed.


Response to Arguments

Applicant remarks that Puleo does not disclose the use of proliferated and/or differentiated keratocytes (Remarks, p7).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	As detailed above, as evidenced by West-Mays, keratocytes are quiescent mesenchymal cells, derived from neural crest cells (p2, Keratocyte origin and plasticity), that can undergo further differentiation after injury (p2, last two paragraphs), and can repair basement membrane (p3, Ketatocyte transition to an “activated” phenotype). 
Additionally, Puleo discloses that keratocytes were obtained by dissecting and digesting corneas, thus injuring those tissues. (p3223, Keratocytes). Therefore, these cells likely undergoing further differentiation while in culture. This is further supported by the fact that Puleo discloses that cells were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence).

Applicant remarks that West-Mays states that keratocytes can undergo differentiation but that this depends on specific environmental factors which Puleo does not disclose (Remarks, p7).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, Puleo teaches that the keratocytes were able to rebuild and replace cellular layers, and deposit native ECM (p3226, column 1, top paragraph, last sentence). Therefore, they exhibit cellular behavior typical of differentiated keratocytes and appear to be differentiated.

Applicant reparks that discloses the presence of an artificial (i.e. non-natural) membrane between the cell layers. Therefore, the instant invention is different because it does not contain an artificial (thinned) membrane separating the cells (Remarks, p7). Applicant continues that while Puleo teaches away from using artificial membranes, the collagen type I membrane, as taught by Puleo is not a natural product because it is prepared using several synthetic culturing media (Remarks, p7). Applicant further notes that paragraph [0061] also refers to artificial as “from the outside introduced” (Remarks, p8). Therefore, Applicant remarks, since the membrane, as taught by Puleo is prepared separately and introduced as a substrate which the cells can attach, it is both artificial and from the outside introduced (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, the membrane as taught by Puleo is not an artificial membrane as defined by the specification.
More fully, the specification of the instant application, at paragraph [0061], states, “the mesenchymal cells and/or basal lamina can be in direct contact with the epithelial cells, without the presence of any artificial, non-natural or from the outside introduced membrane, such as the membranes used in transwell systems. At the same time, with the method of the present invention, the epithelial cells have reduced contact with the artificial (e.g. plastic or glass) wall (surface) of the microfluidic channel network of the microfluidic cell culture system. Therefore, the specification is not defining an artificial membrane as “from the outside”, but rather lists it as a possible alternative for types of membranes that could be not used. Furthermore, the specification lists examples of plastics and glass as artificial membranes, and does not mention membranes made of biologically naturally occurring substances such as collagen type II. Moreover, the specification of the instant application (in discussing the use of an ECM in a particular embodiment) also states, “[The] ECM may, for example, be Matrigel (either growth factor reduced or not), collagen I, collagen IV, fibrinogen, fibronectin, or combinations thereof as well as synthetic ECM (p4, lines 8-9). Therefore, the specification explicitly acknowledges that collagen type I membranes are not considered synthetic membranes. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that membrane cannot come from the outside) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks, that newly amended claim 1 step b, is not disclosed (Remarks, p8).
Applicant’s remarks have been fully considered, but are not found persuasive.
As above, Puleo discloses that culture medium (an aqueous medium) was introduced to the microtissue constructs (the epithelial cells and keratocytes) (p9, last sentence, continuing to p10). Therefore, Puleo discloses the limitations of claim 1 step b.

Applicant remarks that the device of Puleo is not a (one-piece) microfluidic device suited for high-throughput applications which a requirement under paragraph [0013] of the instant application (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a one-piece high throughput microfluidic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to claim 35, Applicant remarks the that argument that a person of ordinary skill in the art could reverse the layer ordering, to more closely mimic an in vivo setting is irrelevant because Puleo teaches the opposite (Remarks, p9). Applicant remarks that a person of ordinary skill in the art would not know whether or not mesenchymal cells can grow on the CV and allow for subsequent etching, and even if it could it would still require the artificial membrane, as taught by Puleo (Remarks, p9).
Applicant’s remarks have been fully considered but are not found persuasive.
Because Puleo discloses that the cells were seeded oppositely does not render irrelevant the argument that a person of ordinary skill in the art could reverse the ordering to more closely mimic an in vivo setting. Indeed, as above, Puleo also discloses that during cell seeding the device was flipped upside down to ensure that the keratocytes would settle directly opposing the apical epithelium (p3223, Bilayer microfluidic layer), and that keratocytes were seeded beneath epithelial cells (p3224, Bilayer corneal epithelial and stromal culture). Therefore, while the order of seeding is reversed, the resulting layers are the same. Therefore, a person of ordinary skill in the arts could at least reverse the ordering to save time getting the layers in their in vivo orientations.

Applicant remarks that a person of ordinary skill in the arts would not be motivated to combine Visage and Sip as they use different cell layering systems (Remarks, p9).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	As above, a person of ordinary skill in the arts would be motivated to modify the method of Puleo and seed mesenchymal cells before epithelial cells because they could modify the method to fit their particular needs, in regards to tissue type, which would save experimental time and expenses.
	
Applicant remarks that Visage teaches away from utilizing a microfluidic system without an artificial (Transwell) membrane separating the cells for reasons that are related to isolating effects from paracrine mechanisms (pointing to p1432, transition left to right column, of Visage) (Remarks, p9).
Applicant’s remarks have been fully considered, but are not found persuasive.
Visage does not teach away from a microfluidic system, but only remarks that a membrane can forcibly introduce a physical separation between mesenchymal and epithelial compartments which would ensure that the effect of coculture is due to paracrine mechanisms (p1432, transition left to right column). It is also noted that the claims as amended are not limited to forbid the use of a membrane. 

Applicant remarks that Puleo cannot be modified by Jeon because Jeon teaches that the two cell populations are mixed (Remarks, p9-10). Applicant continues that a skilled person would not refer to the teachings of Jeon when requiring a single cell type in a gel (precursor) as Jeon does not suggest to do so, and would find no reason for success because Jeon teaches that their method would not work when embedded in a single cell type in the gel (Remarks, p10).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jeon is not relied upon to teach differing cell types either alone or isolated, but rather, as above, a motivation to modify the method of Puleo and inject a gel precursor into a gel channel and then allowed to gelate.

Applicant remarks that Yeon teaches that in order to successfully collect HUVENs, at the correct location a concave edge on either side of the gel must be formed (as a result of the ladder shape; p3 right column) (Remarks, p10). Applicant continues that Yeon teaches that the HUVECs were introduced first, followed by the fibroblasts (akin to mesenchymal cells; p. 2; "Cell culture and cell loading"), and only by addition of the fibroblasts second, will HUVECs form capillaries properly (Remarks, p10). Thus, applicant remarks, the skilled person will be taught to seed HUVECs first and fibroblasts (a mesenchymal-like celltype) second as this is pertinent to proper 3D capillary network formation (Remarks, p10). Therefore, Applicant continues, the skilled person, in an attempt to combine the teachings from Yeon with the different cell types used Puleo, would seed epithelia first and keratocytes second, and reversing the order of Yeon (Remarks, p10).
	Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As detailed above, Yeon is not relied upon to teach the ordering of the cells. Rather, as above, Yeon teaches a method whereby endothelial cells and fibroblasts (a mesenchymal cell type) were seeded into a microfluidic device and 3D tubular capillaries formed (p2816. Device design; Figure 3, p2819).
	In regards to differing cell types, as above, Puleo teaches that it is well-known in the art that microfluidic devices can be used to culture tissues other than cornea, and as evidenced by Huang and Lee, cites art describing the use of microfluidic devices for making disparate tissues such as kidney and liver, respectively. Therefore, even though Puleo and Yeon teach different tissues, because Puleo and Yeon are in the same technical field of using microfluidic devices to make tissues, a person of ordinary skill in the arts would be motivated to modify the method of Puleo, as suggested by Visage and Sip, and make tubular cellular constructs because they could modify the method to fit their particular needs, in regards to tissue shape, which would create more desirable shapes, and saving time and money. Furthermore, because Puleo and Yeon are in the same technical field of using co-cultures in microfluidic devices to make tissues, it could be done with predictable results and a reasonable expectation of success.

Applicant also remarks, that the skilled person would not expect success this way as the microfluidic system/design of Puleo is different and the fibrin gel with a concave sidewall is not disclosed, and that modifying the method of Puleo, as suggested by Sip or Visage, would not result in a tubular cellular structure as neither of these documents disclose the use of tubular channels for lining cells or a fibrin gel to aide therein (Remarks, p10).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a fibrin gel with a concave sidewall) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631